DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8 10-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido EP 3537410 and in view of Bauer US 6186855 and further in view of Hsu US 20160267806

Claim 1:  The Garrido reference provide a teaching of a mock work piece for conducting a welding simulation (see FIG. 3a item 302) compising of:
	An object compising of:
	 a marker configured for recognition or detection by the electronic device (see FIG item 306 paragraph 42 );

The Garrido reference is silent a connector configured for tool-less connection to a complementary connector of a complementary mock workpiece.  

	The Bauer reference provide a teaching of creating a modular structural objects (that is similar to the welding workpiece of Garrido).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of tool-less connection taught by Bauer to the permanent workpiece of Garrido, would have yielded predicable results and resulted in an improved system, namely, a system that allows for a modular construction of mock work pieces where two different panel can tool-lessly combined to form one work piece.  

While the Garrido reference provides a teaching of a simulated welding operation using a processor, it is silent if the processor is a mobile computing device.  However, the Hsu reference provides a teaching of processor is a mobile computing device (see paragraph 96 “the display 304 is part of a mobile device (e.g., a smartphone, a tablet computer, etc.) that is mounted to an exterior or interior of the headwear 20, such as outside or inside of a lens 432 of the headwear 20”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Garrido reference with the mobile computing device of Hsu, in order to ensure a systems that can be effieceintly produced using commercial off-the-shelf component.     

Claim 2:  The Garrido reference is silent on a systems that  wherein the connector comprises a magnet, a hook fastener, a loop fastener, a snap fastener, a button, a clamping fastener, a prong, a stud, or a socket.
However, the Bauer reference provides a teaching of connector configured for tool-less connection to a complementary connector of a complementary mock workpiece (see FIG. 3-6 as an example how one plate attaches to another plate) and the Bauer reference provides a teaching wherein the connector comprises a stud, or a socket (FIG. 3 the socket and protrusion that connects one plate to another and col. 3:60-67).  

Claim 3:   The Garrido reference is silent on the teaching of  wherein the connector comprises an array of connectors positioned along an edge of the object.
	However, the Bauer reference provide a teaching wherein the connector comprises an array of connectors positioned along an edge of the object (see FIG. 26 the connecting series are arranged on the end of each plate).  
The Bauer reference provide a teaching of creating a modular structural objects (that is similar to the welding workpiece of Garrido).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of tool-less connection taught by Bauer to the permanent workpiece of Garrido, would have yielded predicable results and resulted in an improved system, namely, a system that allows for a modular construction of mock work pieces where two different panel can tool-lessly combined to form one work piece.  
Claim 6:  The combination of the Garrido and Bauer reference provides a teaching wherein the connection of the connecter and complementary connector creates complementary connector creates a joint at an intersection of the mock workpiece and the complementary mock workpiece, the joint comprising a t-joint (see Garrido FIG. 3A).  
Claim 8:  The Garrido reference provides a teaching of a weld training system (see abstract “system and methods to simulate joining operation”), comprising:
a first workpiece (see FIG. 3A the vertical portion of 306);
a second workpiece (See FIG. 3A the horizontal portion of 306); and

a sensor configured to detect data relating to the first workpiece and second workpiece, processing circuitry (see paragraph 37 item 104 “image sensor” to observe marker disposed on the workpiece) , and
memory circuitry ( see FIG. 28 item 2806, 2808 and 2810) comprising computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to:
determine a spatial relationship between the first workpiece and the second workpiece based on the data detected by the sensor (see paragraph 56 frame reference generator determine position and/or orientation and see also paragraph 57-58). 
While the Garrido reference provides a teaching of first and second workpiece.  This Garrido reference is silent on the teaching that wherein the first workpiece having a first connector and second workpiece having a second connector configured to tool-lessly engage the first connector to secure the first workpiece to the second workpiece.  In another word, the Garrido reference provides a teaching of permanent work piece without connector. 
The Bauer reference provides a teaching of connector and second workpiece having a second connector configured to tool-lessly engage the first connector to secure the first workpiece to the second workpiece (see FIG. 3-6 as an example how one plate attaches to another plate and annotated FIG. 26 below).  



    PNG
    media_image1.png
    564
    876
    media_image1.png
    Greyscale



The Bauer reference provide a teaching of creating a modular structural objects (that is similar to the welding workpiece of Garrido).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of tool-less connection taught by Bauer to the permanent workpiece of Garrido
 would have yielded predicable results and resulted in an improved system, namely, a system that allows for a modular construction of mock work pieces where two different panel can tool-lessly combined to form one work piece.  
The Garrido reference is silent on the teaching of a mobile electronic device.  However, the Hsu reference provides a teaching of a mobile electronic device (see paragraph 96 “the display 304 is part of a mobile device (e.g., a smartphone, a tablet computer, etc.) that is mounted to an exterior or interior of the headwear 20, such as outside or inside of a lens 432 of the headwear 20”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Claim 9:  The Garrido the spatial relationship comprises a type of joint defined by an intersection of the first workpiece and second workpiece, the type of joint comprising FIG comer joint (see . 3A item 312 the perpendicular corner).
Claim 14:  The Garrido reference is silent on the teaching of wherein the memory circuitry further comprises computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to conduct the weld training simulation based on the spatial relationship of the first workpiece and second workpiece (see FIG. 11 and paragraph 55-57 describes the algorithm necessary that describe the interaction between the optical sensor, the weld bead and both of work pieces).  
Claim 10:  While the Garrido reference provides a teaching that monitors the spatial relationship of the mock welding gun and the welding workpieces; the Garrido reference is silent on the teaching that cause the processing circuitry to output a notification in response to the spatial relationship is different than an expected spatial relationship.   However, the Hsu reference provides a teaching of cause the processing circuitry to output a notification in response to the spatial relationship is different than an expected spatial relationship (see FIG. 6C item 624 shows the notification where the speed of the welding tool is below the ideal speed and item 622 shows a notification of the position of the weld tool that is not in the ideal location). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Garrido reference with the feature processing circuitry to output a notification in response to the spatial relationship is different than an expected spatial relationship, as taught by Hsu, in order to provide a real-time feedback that can be used to improve the welding technique of the user.   
Claim 11:  The Garrido reference is silent on the teaching the notification comprises instruction for transitioning from the spatial relationship determined by the processing circuitry to the expected spatial relationship.   However, the Hsu reference provides a teaching of instruction for transitioning from the .   

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garrido EP 3537410 and in view of Bauer US 6186855 and further in view of Hsu US 20160267806 and further in view of Zboray 20100062406
Claim 12:  The Garrido reference is silent on the teaching of wherein the expected spatial relationship is based on a parameter of the weld training simulation, the parameter comprising a selected exercise, a selected part, or a selected joint type.  However, the Zboray reference provides a teaching of wherein the expected spatial relationship is based on a parameter of the weld training simulation, the parameter comprising a selected exercise, a selected joint type (see paragraph 48 the user selecting exercise (i.e. the type of welding process to be simulated)  and the user selecting a practice plate (e.g. a welding coupon, T-plate, flat plate) ).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Garrido reference with the teaching of  wherein the expected spatial relationship is based on a parameter of the weld training simulation, the parameter comprising a selected exercise, a joint type, as taught by Zboray, in order to provide the user with an intuitive simulated training exercise.  
Claim 13:  The Garrrido reference is silent on the teaching of cause the processing circuitry to determine a training score based on a difference between the spatial relationship determined by the processing circuitry and the expected spatial relationship.  However, the Zboray reference provides a teaching of processing circuitry to determine a training score based on a difference between the spatial relationship determined by the processing circuitry and the expected spatial relationship (see paragraph 51 “In one embodiment, the score may be a function of deviation in position, orientation and speed of the mock welding tool 160 through ranges of tolerances, which may extend from an ideal welding pass to marginal or unacceptable welding activity”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Garrido reference with the feature of  processing circuitry to determine a training score based on a difference between the spatial relationship determined by the processing circuitry and the expected spatial relationship, as taught by Zboray, in order to provide an objective measurement on the performance of the student.      

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
On claim 4, wherein the array of connectors are arranged asymmetrically in a poka yoke1 configuration to prevent incorrect connection to the complementary connector.   The combination of Garrido, Bauer and Hsu fails to teach such a connector  or a teaching on how the connectors are arranged asymmetrically.  Furthermore, there are no motivation or an expectation of success for further modification that would lead to array of connectors are arranged asymmetrically in a poka yoke configuration to prevent incorrect connection to the complementary connector.  
Claim 5, the limitation of claim 5 requires that the marker is positioned over the connector, hiding the connector.   However, the combination of Garrido, Bauer, and Hsu fails to provide a teaching or a motivation that would hide the marker or place the marker to be positioned over the marker.   
Claim 7, the combination of Garrido, Bauer and Hsu fails to provide a teaching of the connector is further configured for removable connection to a complementary connector of a fixturing system.  While the Postlethwaite reference provides a teaching of a connector that can be configured for removable connection to a complementary connector of a fixturing system (see FIG 11 and paragraph 82 item 117).  However, this Postlethwaite’s connector is not connector is not compatible to the connector taught by the Bauer reference.  As such there are no motivation or an expectation of success for further modification that would lead to a connector is further configured for removable connection to a complementary connector of a fixturing system
On claim 15, while the combination of Garrido, Bauer and Hsu provides the majority of the limitation of claim 15 (as seen in a rejection with similar rejection above).  The combination of Garrido, Bauer and Hsu do not provide a teaching of having a third connector that connects to the first connector in a second joint arrangement that is different than the first joint arrangement.  The Bauer reference provide no teaching of a third connector that connects to the first connector in a second joint arrangement that is different than the first joint arrangement and there no motivation to further modify the Garrido reference to add a third connector that connects to the first connector in a second joint arrangement that is different than the first joint arrangement.  As such there are no motivation or an expectation of success for further modification that would lead to a third connector that connects to the first connector in a second joint arrangement that is different than the first joint arrangement.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Poka yoke: are a type of connector that is configured to prevent inappropriate connection.